Citation Nr: 0704435	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  98-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a gland problem 
(claimed as a prostate disorder).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the veteran's claims 
seeking service connection for a heart disorder, a gland 
problem that was asserted as a prostate disorder, hearing 
loss and tinnitus.  The veteran perfected a timely appeal of 
these determinations to the Board.

When this matter was initially before the Board in November 
1999, it was remanded in light of the veteran's request to 
testify at a Board hearing at the local VA office; that 
hearing was held in May 2000 before the undersigned Acting 
Veterans Law Judge.

When this matter was again before the Board in January 2001 
and March 2003, it was remanded for further development, 
which has been accomplished.

In April 2005, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received by the Board, and in July 
and October 2005 letters, the Board informed the veteran that 
it had requested a specialist's opinion in conjunction with 
the adjudication of his heart disorder claim, provided him a 
copy of that opinion, and indicated that he was entitled to 
submit additional evidence or argument provided that he did 
so within 60 days of the date of the letters.  In these 
letters, the Board also notified the veteran that if he did 
not respond within 60 days, the Board would assume that he 
had no further evidence or argument to submit and would 
proceed to adjudicate his appeal.  To date, the veteran has 
not filed a response, and accordingly, the Board will proceed 
with its consideration of his heart disorder claim.

The veteran's claim of entitlement to service connection for 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart disorder was not present in service and was first 
demonstrated many years after discharge, and is not related 
to service or to an incident of service origin.  

2.  A gland problem, to include a prostate disorder, was not 
present in service or until many years thereafter, and is not 
shown to be related to service or to an incident of service 
origin.  

3.  The medical evidence does not show that veteran has 
hearing loss for VA compensation purposes.


CONCLUSION OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  A gland problem, claimed as a prostate disorder, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2006).

3.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's claims seeking 
service connection for a heart disorder, for a gland problem 
claimed as a prostate disorder, and for hearing loss.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, No. 04-0181 
(U.S. Vet. App. Mar. 31, 2006), slip op. at 7; Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
regarding the fourth and fifth elements identified by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess.  Nevertheless, because the preponderance of the 
evidence is against the veteran's claims for service 
connection for a heart disorder, for a gland problem claimed 
as a prostate disorder, and for hearing loss, the Board finds 
that he has not been prejudiced since any issues regarding an 
evaluation of the degree of disability and an appropriate 
effective date are moot.  

Additionally, the Board finds that VA has satisfied its duty 
to notify the veteran of the information necessary to 
substantiate his claims by way of the RO's April 2001 and 
June 2003 "VCAA" letters, which provided notice of the law 
and regulations and the reasons and bases for the RO's 
determinations.  The Board points out that in addition to 
these letters, through discussions at the May 2000 Board 
hearing, VA further advised the veteran of the information 
and evidence necessary to substantiate his claim and the 
importance of doing so.  

The Board observes that in response to the RO's June 2003 
VCAA letter, in August and September 2003 statements, the 
veteran reported that he had no additional evidence to 
submit, waived the 60 day "waiting period," and requested 
that his case be forwarded immediately to the Board for a 
decision on his appeal.  By way of the foregoing, the veteran 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claims, as well as the need to submit to VA any evidence in 
his possession that might be relevant to the claims.  Thus, 
the purpose of the notice, to ensure that he as a claimant 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because the veteran 
had actual knowledge of what was necessary to substantiate 
his claims prior to the Board's consideration of these 
matters, ensuring the essential fairness of the adjudication.  
See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Velez 
v. West, 11 Vet. App. 148, 157 (1998) (holding that actual 
knowledge by the veteran cures defect in notice).  

Although the VCAA notice required pursuant to 38 U.S.C.A. 
§ 5103(a) must generally be provided to a claimant prior to 
the initial unfavorable RO decision, here the VCAA notice was 
not provided until subsequent to the RO's September 1997 
rating action.  In Pelegrini, however, the Court held that 
where the section 5103(a) notice was not mandated at the time 
of the initial rating decision, such as in this case, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. at 120; see also Dingess v. Nicholson, 19 Vet. App. at 
489-90.  Here, as noted above, in April 2001 and June 2003, 
following the Board's January 2001 and March 2003 remands, 
the RO issued the veteran "VCAA" letters, which were 
followed by its readjudications of his claims.  These 
readjudications, which were most recently accomplished in 
August and September 2003, cured any timing concern.  See 
Mayfield v. Nicholson, 444 F.3d at 1334.  

In light of the foregoing, the Board concludes that VA has 
satisfied its duty to notify the veteran and that it is 
unnecessary to remand the veteran's a heart disorder, gland 
problem/prostate disorder and hearing loss claims to the 
agency of original jurisdiction for a fourth time to address 
any notice defects.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records, including those recently obtained by the RO 
in compliance with the Board's March 2003 remand 
instructions.  The claims folder also contains voluminous 
records and reports of the veteran's post-service private and 
VA care.  Further, pursuant to the Board's March 2003 remand 
instructions, in light of the veteran's employment with 
Alabama Highway Department prior to his 1983 heart attack, 
the RO associated with the claims folder records from the 
Retirement System of Alabama.  In addition, as noted above, 
in April 2005, the Board requested the opinion of a VHA 
medical specialist as to the etiology and onset of the 
veteran's heart disorder.  The Board also notes that in July 
1998, the veteran testified at an RO hearing, and in May 
2000, he testified at a Board hearing.  Further, both he and 
his representative have submitted evidence and/or written 
argument in support of these claims on numerous occasions.  

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion 
with respect to the onset and/or etiology of his reported 
gland problem/prostate disorder or his claimed hearing loss.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, No. 04-0185 (U.S. Vet. App. Jun. 5, 2006).  

In this case, the veteran does not complain of having chronic 
prostate problems or impaired hearing since service.  
Further, he has not been diagnosed as having any chronic 
prostate disorder, and the record is entirely negative for 
any evidence that the veteran suffers from hearing loss.  
Indeed, with respect to the latter condition, it appears that 
the veteran is alleging that he has ringing in his ears, 
i.e., tinnitus, due to in-service, weapons-related acoustic 
trauma, rather than impaired hearing acuity, and for the 
reasons set forth below, that issue is being remanded for 
further development.  In light of the foregoing, and in the 
absence of any evidence showing complaint or treatment of 
prostate problems during service, as well as no competent 
evidence linking or relating in any way the veteran's claimed 
prostate condition to his period of active duty, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  With respect to his 
hearing loss, given the absence of a diagnosis of hearing 
loss or an indication that the veteran has a condition that 
constitutes hearing loss disability for VA compensation 
purposes, there is likewise no reasonable possibility that a 
VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that VA is not 
required to afford the veteran a medical examination and/or 
obtain a medical opinion concerning the etiology or onset of 
any prostate disorder or hearing loss.  A medical opinion has 
been obtained by the Board, however, with respect to the 
claimed heart condition.  

Given the substantial development accomplished in this case, 
and particularly since the January 2001 and March 2003 
remands, the Board concludes that any further development 
would be futile, and there is no possibility that additional 
assistance would further aid the veteran substantiating his 
heart disorder, gland problem/prostate disorder or hearing 
loss claims.  Hence, no additional assistance to the veteran 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cardiovascular-renal 
disease, which includes arteriosclerosis, organic heart 
disease and hypertension, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within one year following discharge from service.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the substantial in-service 
and post-service medical and lay evidence that is of record.  
Because this case turns on whether the veteran has a heart 
disorder, a gland problem/ prostate disorder and/or hearing 
loss that is related to service, the Board will focus on the 
evidence that relates to this question.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Heart disorder

The veteran contends that service connection is warranted for 
a heart disorder because he has had cardiac symptoms, 
including a fluttering heart, since service.  The veteran 
cites to the service medical records showing that he received 
treatment for several complaints, including a "pounding 
heart," and maintains that the heart attack he suffered in 
May 1983 and his current heart disease is related to a 
disease process that began during his period of active duty 
from May 1951 to February 1954.  

As the Board noted in the March 2003 remand, the service 
medical records show that at service entry the veteran's 
heart and blood vessels were found to be normal.  These 
records reflect that during service he was seen for 
complaints of a "pounding heart," and his service 
separation examination report indicates that his heart and 
vascular systems were normal, although it notes a finding of 
systolic aortic heart murmur, Grade I, which was not 
considered disabling.

The post-service medical evidence shows that the veteran had 
a myocardial infarction (heart attack) in May 1983, and 
subsequently received significant formal care, including 
having coronary artery bypass surgery in December 1994.  The 
post-service diagnoses include coronary artery disease, 
ischemic heart disease, prolonged tachycardia and severe left 
ventricular dysfunction.  

In light of the in-service findings, the post-service 
diagnoses, and the veteran's report of a continuity of 
symptomatology, the Board, in April 2005, solicited the 
opinion of a VHA medical specialist.  In doing so, the Board 
requested that after thoroughly reviewing the veteran's 
claims folders that he or she state:  (1)  Whether the 
systolic heart murmur, Grade I, was a congenital defect, or 
whether it represented the onset of heart disease during 
service; (2) If a systolic aortic heart murmur was determined 
to have pre-existed service or was a congenital defect, 
whether it increased in severity during service beyond the 
natural progress of the condition; and (3) Whether it was at 
least as likely as not (i.e., a 50/50% split in the weight of 
the evidence) that the veteran's in-service complaints of 
weight loss, trouble sleeping, shortness of breath, and 
"pounding of the heart," or the diagnosed systolic aortic 
heart murmur, are etiologically related to his currently 
diagnosed cardiovascular disease, or represented the onset of 
heart disease during service.

A VA cardiologist prepared a report responsive to the Board's 
inquiries.  (While the report is undated, it was received at 
the Board in June 2005).  At the outset of the report, the 
specialist indicated that he had reviewed the veteran's 
claims folder and noted the veteran's pertinent in-service 
findings discussed above.  He observed that the veteran was 
21 years of age at discharge and that he had a myocardial 
infarction in 1983, when he was 51 years of age, and had 
coronary artery bypass graft in 1994.  

The cardiologist indicated that a grade I systolic murmur 
found at age 21 could be an innocent systolic murmur, a 
bicuspid aortic valve, anemia and increased flow or 
hyperthyroid state.  Regardless, he stated that "it was no 
indication, whatsoever," of any link to coronary artery 
disease that manifested itself 30 years later.  With respect 
to his complaints of weight loss, trouble sleeping, shortness 
of breath and pounding of the heart, the specialist indicated 
that those symptoms were clinical signs of anxiety related to 
PTSD (post-traumatic stress disorder) and not primarily to 
heart disease.

The specialist added that it was "very, very, unlikely" 
that the signs, symptoms and findings described above [[grade 
I systolic murmur and his complaints of weight loss, trouble 
sleeping, shortness of breath and pounding of the heart] had 
any connection or contribution to the manifestation of the 
veteran's coronary artery disease 30 years subsequent to his 
discharge.  Further, he opined, "I strongly feel that there 
is NO Service Connection between his symptoms of "pounding 
of the heart" and heart murmur found in 1953 and his "heart 
attack" (Myocardial Infarction) in 1983 and his coronary 
artery by-pass surgery done in 1994."  (Emphasis in 
original).

The VHA specialist assessment constitutes the only competent 
medical evidence addressing whether the veteran has a heart 
disorder that was incurred in or aggravated by service.  The 
report was prepared following a comprehensive review of the 
veteran's medical history and the physician offered a 
rationale in support of his conclusions.  As such, the Board 
finds that the preponderance of the evidence is against the 
claim.  While the opinion was phrased, at least in part, 
using legal terminology ("NO Service Connection"), it is 
clear from a review of the entire report that what the 
clinician meant by the use of this language was that there is 
no medical nexus or link between the in-service signs or 
symptoms reported in the record and the veteran's current 
heart disease that did not manifest until many years 
following separation from service.  The Board further finds 
that there is no evidence of any continuity of symptomatology 
that occurred following separation from service.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he incurred a 
heart disorder during service.  As a lay person, however, he 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2006) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and because the only competent medical evidence is against 
the claim, the Board finds that the preponderance of the 
evidence is against the claim, and thus service connection 
for a heart disorder must be denied.



B.  A gland problem, asserted as a prostate disorder

Notwithstanding the veteran's report of having prostate 
problems during service, the service medical records are 
completely negative for any complaint of any indication of 
glandular problems, including those involving the prostate.  
Further, despite numerous efforts by VA to ensure that all 
pertinent outstanding medical evidence has been associated 
with the claims folder, the earliest post-service medical 
records showing that the veteran was diagnosed as having 
either prostatits or benign prostatic hypertrophy (BPH) are 
dated in the 1990s, i.e., several decades subsequent to his 
discharge from active duty in 1954.  In addition, there is no 
medical evidence even suggesting a link between either 
prostatitis or BPH and the veteran's period of active duty.  

In light of the foregoing, the Board must deny service 
connection for a gland problem that was claimed as a prostate 
disorder.  In reaching this determination, the Board does not 
question the sincerity of the veteran's conviction that he 
incurred a glandular/prostate disorder during or as a 
consequence of service.  As a lay person, however, the Board 
again reiterates that he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  Since the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and because there is no medical evidence showing in-service 
complaints or treatment, or competent medical evidence of a 
post-service nexus between the veteran's report of symptoms 
and his period of service, the preponderance of the evidence 
is against the claim and, therefore, service connection must 
be denied.

C.  Hearing loss

The veteran asserts that service connection is warranted for 
hearing problems because this condition is due to his 
exposure to in-service, weapons-related acoustic trauma.  In 
this regard, the Board observes that when questioned by his 
representative during the July 1998 RO hearing as to whether 
he was complaining that he had hearing loss "or just 
tinnitus, ringing in the ear," the veteran replied that it 
was tinnitus, and stated that he can hear bells ringing in 
his head.  See transcript of the July 1998 RO hearing at page 
2.  In addition, the veteran acknowledges that he sought no 
treatment for hearing loss during service.  In light of the 
foregoing, and because his July 1998 testimony is consistent 
with his other statements of record and his May 2000 
testimony at a Board hearing, it appears that the veteran is, 
in actuality, seeking service connection only for tinnitus 
and not for hearing loss.

In any event, because this claim has been certified to the 
Board for decision, the Board will proceed to decide the 
hearing loss claim.  In that regard, the Board observes that 
the Report of Medical History at service entry, dated in May 
1951, reflects that the veteran denied having any "ear, nose 
or throat trouble," and a Report of Medical Examination, 
conducted that same month, shows that his hearing acuity was 
recorded as 15/15, bilaterally.  Consistent with this report, 
the other service medical records are negative for any 
complaint or diagnosis of impaired hearing, and the Report of 
Medical Examination, at service separation, reflects that the 
veteran's hearing acuity was recorded as 15/15, bilaterally, 
spoken and whispered voice.

The Board also notes that, although the claims folder 
contains voluminous medical evidence reflecting significant 
post-service VA and private treatment for various conditions, 
there is no evidence of any complaint, treatment or diagnosis 
of hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, because there is no evidence whatsoever that the 
veteran has hearing loss for VA compensation purposes, the 
Board must deny this claim on the ground that he does not 
have the disability for which he is seeking service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. 
Cir. 1998).  

In reaching this determination, the Board reiterates that it 
appears that the veteran is really seeking service connection 
for tinnitus, rather than hearing loss, when he reports 
having hearing problems since service.  In any event, the 
Board again states that the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  Since the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and because the preponderance of the medical 
evidence is against his claim, service connection for hearing 
loss must be denied.  


ORDER

Service connection for a heart disorder is denied.

Service connection for a gland problem claimed as a prostate 
disorder is denied.

Service connection for hearing loss is denied.


REMAND

Also before the Board is the veteran's claim of entitlement 
to service connection for tinnitus.  In his statements and 
testimony, the veteran reports having ringing in his ears 
since being subjected to in-service, weapons-related acoustic 
trauma during service.  The record also reflects that the 
veteran has been diagnosed as having tinnitus.

To date, the veteran has not been afforded a VA examination 
to determine whether he has tinnitus, and if so, whether the 
condition might be related to or had its onset during 
service.  In Charles v Principi, 16 Vet. App. 370, 374-75 
(2002), the Court held that the veteran was competent to 
report that he had experienced a continuity of tinnitus 
symptomatology since service.  Here, in light of Charles, the 
Board finds that the veteran must be scheduled for an 
appropriate VA examination because such an examination is 
necessary because the current record does not contain 
sufficient information to decide the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006); see also 
McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. Jun. 5, 
2006).  

As such, on remand, VA must afford the veteran an appropriate 
VA examination, and in the accompanying report, after 
reviewing his medical records, the examiner must rule in or 
exclude a diagnosis of tinnitus and, if such a diagnosis is 
made, opine as to the likelihood that the condition is 
related to or had its onset during the veteran's period of 
active duty.

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following action:

1.	The AOJ should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and 
etiology of any tinnitus found to be 
present.  It is imperative that the 
examiner who is designated to examine 
the veteran reviews the evidence in 
the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished and 
the examiner should rule in or 
exclude a diagnosis of tinnitus.  

In addition, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as 
not (i.e., a 50/50 percent split in 
the evidence) that the tinnitus is 
either related to or had its onset 
during the veteran's period of 
service, including whether the 
condition may be related to reported 
in-service weapons-related acoustic 
trauma.  The examiner must set forth 
a complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.	After completion of the foregoing, 
the AOJ should readjudicate the 
veteran's claim of entitlement to 
service connection for tinnitus.  If 
his claim remains denied, the veteran 
and his representative must be 
furnished a supplemental statement of 
the case and be given an opportunity 
to submit written or other argument 
in response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


